Citation Nr: 0946442	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to service connection for a pulmonary 
disorder.

4.  Entitlement to service connection for a jaw/dental 
disorder, to include bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
July 1987 to October 2004; he served on active duty from 
September 1984 to July 1987, and from November 1990 to 
September 2004, including a tour of duty in Southwest Asia.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims of 
entitlement to service connection for a lumbar spine 
disorder, bilateral plantar fasciitis, obstructive pulmonary 
airway disease, and jaw pain due to bruxism.

The Board notes that the appellant initially requested a 
Board hearing at the RO in his March 2006 VA Form 9; he 
indicated he wanted a videoconference hearing.  That 
videoconference hearing was scheduled for October 6, 2009.  
However, in a written statement submitted in September 2009, 
the appellant withdrew his request for a Board hearing.  As 
no outstanding hearing request exists, the case is now ready 
for appellate review.

The issue of entitlement to a dental/jaw disorder is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action is required.


FINDINGS OF FACT

1.  The evidentiary record raises a reasonable doubt as to 
whether the appellant's current chronic lumbar strain with 
right lower extremity radiculopathy had its onset during 
active military service.

2.  The evidentiary record raises a reasonable doubt as to 
whether the appellant's current bilateral plantar fasciitis 
had its onset during active military service.

3.  The evidentiary record raises a reasonable doubt as to 
whether the appellant's current obstructive airway disease 
had its onset during active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for service connection for chronic lumbar strain with 
radiculopathy into the right lower extremity, bilateral 
plantar fasciitis, and obstructive airway disease have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  Service Connection Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the Veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases will be considered to have been incurred in 
service if manifest to a degree of 10 percent or more within 
one year following the date of separation from service even 
though there is no evidence of such disease during service.  
38 C.F.R. § 3.307.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

Review of the appellant's service medical treatment records 
reveals that he complained of periodic back pain in December 
2002.  He underwent a periodic examination in February 2004, 
and complained of recurrent back pain.  His May 2004 Post 
Deployment Health Assessment includes a notation that the 
appellant reported exposure to sand and dust that occurred 
often.  There were no findings or diagnoses of any chronic 
lumbar spine, foot, or pulmonary pathology in the appellant's 
service medical treatment records.

Beaumont Army Medical Center records are included in the 
evidence of record.  In September 2004, while the appellant 
was still on active duty, he sought treatment for complaints 
of back and heel problems.  He reported experiencing 
intermittent chronic back pain from an old injury in 1997; he 
said that the back pain radiated into his hips.  The 
appellant also complained of right and left heel pain that 
had been occurring for two years.  In January 2005, three 
months after he was separated from service, the appellant 
sought treatment for complaints of respiratory problems.  He 
also sought treatment for complaints of foot and back pain.  
He said that he had had chronic problems with bilateral 
plantar fasciitis; he described his current foot pain as 
mild.  The appellant also gave a history of right sciatica 
that involved pain in the right buttock.  On physical 
examination there were spasms of the lumbar spine paraspinal 
muscles.  Straight leg raising was negative.  There was 
tenderness to palpation of the plantar aspect of each heel 
and plantar fasciitis testing elicited pain.  The doctor 
rendered diagnoses of sciatica, right side, chronic; and 
bilateral plantar fasciitis.  The appellant's February 2005 
list of problems included sciatica and right and left plantar 
fasciitis.  A podiatry note indicates that the appellant had 
chronic long arch pain aggravated by military duties.  The 
review of systems included a notation of back pain.  On 
physical examination, there was tenderness to palpation of 
the calcaneal tuberosity and on palpation of the plantar 
aspect of the foot.  The podiatrist rendered a diagnosis of 
right plantar fasciitis.

The appellant underwent a VA medical examination in April 
2005 (six months after his separation from service); the 
examiner reviewed the appellant's claims file.  The appellant 
reported that he had injured his low back in 1996, with a 
diagnosis of acute sprain of the lumbar spine.  He complained 
of worsening pain and said that he had experienced daily pain 
since the 1996 injury.  The appellant reported that the low 
back pain radiated down his right lower extremity (RLE).  He 
also complained of muscles spasms, weakness, and stiffness.  
He said that use of a TENS unit had been prescribed for him.  
The appellant also reported experiencing some wheezing with 
shortness of breath (SOB) and a cough since June 2003.  He 
said that he continued to have these symptoms on a daily 
basis.  The appellant further stated that he had starting 
having pain in both of his feet in 1997, and that he had had 
daily foot pain since then.  He reported the use of shoe 
inserts.  On physical examination, the appellant's gait was 
normal.  There were a few scattered wheezes throughout all 
lung fields.  There were mild to moderate paravertebral 
muscle spasms involving the entire lumbar spine.  The 
examiner said that there was a neurological abnormality 
involving the lumbar spine.  The appellant exhibited a 
decreased range of motion of the lumbar spine.  There was 
pain to palpation of the plantar surface of each foot with 
tenderness.  Radiographic examination of the appellant's feet 
and lumbar spine were normal.  His chest X-rays were normal.  
A CT scan of the lumbar spine was negative.  The examiner 
rendered diagnoses of obstructive airway disease; chronic 
strains of the lumbar spine with limitation of motion and 
sciatic radiculopathy involving the RLE; and plantar 
fasciitis of the right foot and the left foot.

The evidence of record includes private medical records from 
a Family Medical Center.  In June 2005, the appellant 
reported that he had been diagnosed with asthma since his 
return from Iraq.  He complained of SOB and an inability to 
climb stairs without experiencing SOB.  The clinical 
assessment was asthma and the appellant was prescribed 
medication for that condition.  In June 2005, the treatment 
for asthma was continued.  Records dated in August and 
September of 2005 included diagnoses of asthma.

Post-service, the appellant received treatment at VA 
facilities.  In February 2006, the appellant was afforded a 
pulmonary medicine consultation after he complained of 
nocturnal dyspnea.  The pulmonologist noted that the results 
of the appellant's April 2005 pulmonary function testing had 
shown minimal obstructive airway disease.  The pulmonologist 
rendered a diagnosis of obstructive airway disease.  In April 
2006, the appellant was seen for medical follow-up; an 
assessment of rule out asthma was given.  An August 2007 note 
indicates that the appellant gave a history of respiratory 
issues which started while he was in Iraq and he reported a 
daily productive cough, as well as wheezing.  He also said 
that he was SOB.  On physical examination, the appellant was 
noted to be in obvious respiratory distress.  The clinical 
impression was obstructive airway disease.  In September 
2007, the appellant's clinical history of bilateral heel pain 
was noted and he was said to need evaluation and treatment 
for his bilateral plantar fasciitis.  A December 2007 nursing 
note stated that the appellant was taking Singulair and 
Advair for his asthma.  A cardiology note dated that same 
month included a clinical impression of mild asthma.

A December 2007 note from a private podiatrist indicates that 
the appellant complained of aching, soreness, throbbing and 
tenderness in his feet; he said that he had been experiencing 
these symptoms for eight to nine years.  On physical 
examination, there was severe tenderness to palpation 
involving the plantar aspect of each foot.

As previously noted, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identified as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, supra; 
38 C.F.R. § 3.303(a).  

The United States Court of Appeals for Veterans Claims 
(Court) noted in Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007), and Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005), that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2).  Lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for 
example, the appellant is competent to describe his 
orthopedic symptoms, as well as the symptoms relating to his 
respiratory problems.  Therefore, the appellant is competent 
to say that he experienced breathing problems while in 
service.  He is also competent to say that he experienced 
pain in his low back and in his feet while he was in service.

The medical evidence of record indicates that the appellant 
complained of low back pain and heel problems while he was in 
service.  However, he was not diagnosed with any chronic 
back, foot, or respiratory disorder in service.  On the other 
hand, he was diagnosed with, and treated for, bilateral 
plantar fasciitis, lumbar spine strain with radiculopathy and 
asthma/obstructive airway disease within several months after 
his service separation.  The appellant is currently being 
treated for asthma/ obstructive airway disease, lumbar spine 
strain with radiculopathy into the RLE, and bilateral plantar 
fasciitis.  Thus, there is some evidence of continuity of 
symptoms of these three conditions since service to the 
present.  

For these reasons, the Board finds that evidence for and 
against each of the appellant's three service connection 
claims is at least in relative equipoise on the question of 
whether the currently diagnosed pathology is related to 
service.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that service connection for a 
lumbar strain with radiculopathy into the RLE, bilateral 
plantar fasciitis, and asthma/obstructive airway disease is 
warranted.


ORDER

Service connection for chronic lumbar strain with 
radiculopathy into the right lower extremity, bilateral 
plantar fasciitis and asthma/obstructive airway disease is 
granted.

REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The appellant is seeking service connection for jaw pain due 
to bruxism.  He underwent a VA dental examination in May 
2005.  The examiner noted that the appellant had been seen at 
Fort Bliss with the result that an upper right guard was 
recommended for bruxism.  The examiner stated that, in 
summary, the appellant's "oral condition was service 
connected."  However, the examiner never said what that 
'oral condition' was; the examiner did not render a 
diagnosis.

Thus, while the RO did obtain arrange for the examination of 
the appellant by a dentist, the dental findings were 
inadequate.  Accordingly, a new dental opinion is necessary 
to make determinations in this case.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical or 
dental care providers (private, VA or 
other government) who have treated him for 
his claimed bruxism/jaw/dental pathology.  
After securing the necessary release(s), 
the AMC/RO should obtain all associated 
records.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for a dental 
examination to determine the nature, 
extent, onset date and etiology of his 
claimed jaw/dental pathology.  The claims 
file must be made available to and 
reviewed by the examiner.  Any studies, 
such as X-rays, deemed necessary should be 
performed.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any bruxism or jaw/dental 
disorder found.  The examiner should offer 
an opinion as to whether the onset of any 
current disorder(s) is attributable to the 
appellant's active military service, as 
follows:

(a)  Is the Veteran currently diagnosed 
with any chronic dental/jaw disorder, or 
is he currently diagnosed with bruxism?  
The examiner should discuss the clinical 
significance of the appellant's various 
instances of treatment for jaw/dental 
complaints during his active service 
through September 2004.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder that any of the 
appellant's claimed bruxism or 
jaw/dental pathology had its onset 
during his military service from 
November 1990 to September 2004? and

(c)  If the claimed bruxism or 
jaw/dental disorder had its onset prior 
to November 1990, what is the 
likelihood, based on what is medically 
known about such disorders, that any 
such disorder was aggravated by the 
appellant's active military service, 
including in Southwest Asia?  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

5.  Upon receipt of the VA dental 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA examiner 
for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


